 In the Matter of BUCKEYE TRACTION DITCHER COMPANYandUNITEDCONSTRUCTIONWORKERS,UNITED MINE WORKERS OF AMERICACase No: 8-R-1253.-Decided October ?L7, 1943Mr. John P. Currie,of Chicago, Ill., for the Company.Mr. Carl C. Schmidt,of Toledo, Ohio, andMr. J. Fred Rousch,of Columbus, Ohio, for the United.Mr. A. P. Nobozny,of Lorain, Ohio, for the I. A. M. and theMolders.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitiondulyfiled by United Construction Workers, UnitedMine Workers of America, herein called the United,alleging that aquestion affecting commerce had arisen concerning the representationof employees of Buckeye Traction Ditcher Company,Findlay, Ohio,herein called the Company,theNational Labor Relations Boardprovided for an appropriate hearing upon due notice before JohnA. Hull, Trial Examiner. Said hearing was held at Findlay, Ohio,on October 14, 1943.At the commencement of the hearing, the TrialExaminer granted motions-of International Association of Machin-ists,Lodge 1194, herein called the I.A. M., and International Moldersand Foundry Workers Union of North America,Local#250, hereincalled the Molders, to intervene.The Company,the United, the I.A. M., and the Molders appeared,participated,and were affordedfull opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues:The Trial Exam-iner's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity tofile briefs with the Board.'Although United Automobile,Aircraft&Agricultural Implement Workers of America,C. I 0., was served with notice of hearing, it did not appear.53 N. L. R. B., No. 33.160 BUCKEYE TRACTION DITCHER COMPANY161Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESSOF THE COMPANYBuckeye Traction Ditcher Company is an Ohio corporation en-gaged in the manufacture of earth-moving machinery at Findlay,Ohio.During 1942 the Company purchased raw materials valuedin excess of 5 million dollars, over 50 percent of which was shippedto it from points outside the State of Ohio.During the same periodthe Company manufactured products valued in excess of 10 milliondollars, over 50 percent of which was shipped to points outside theState of Ohio.The Company admits that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, Lodge 1194 and Interna-tional Molders and Foundry Workers Union of North America, Local#250, are labor organizations affiliated with the American Federationof Labor, admitting to membership employees of the Company.United Construction Workers, United Mine Workers of America,is a labor organization, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn July 26, 1943, the United requested the Company to recognizeit as the exclusive collective bargaining representative of the Com-pany's employees.The Company did not reply to the request.On October 30, 1942, the Company and the I. A. M. and the Moldersentered into a closed-shop contract.The agreement provides that itshall remain in effect until October 1, 1943, and from year to yearthereafter unless notice of a desire to terminate is given by eitherparty thereto at least 30 days prior to any annual expiration date:Asstated above, the United made its demand upon the Company on July26, 1943.Inasmuch as the United made its demand upon the Com-pany prior to September 1, 1943, the date upon which the contractwould have automatically renewed itself, we find that the contractdoes not constitute a bar to a determination of representation at thistime.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, shows that the United presented 216 membershipapplication cards bearing apparently genuine signatures of persons 162DECISIONS OF NATIONAL LABOR, RELATIONS BOARDwhosenames appearon the Company's pay roll of September28, 1943.There are approximately 839 employees in the appropriate unit.2Wefind that the United has made a sufficient showing of membership towarrant a determination of representatives in this case in view ofthe fact that the Company -and the I. A. M. and the Molders wereparties to a closed-shop contract.3We find that a question affecting commercehas` arisen concerningthe representation of employees of the Company, within the meaningof 'Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe United urges that all production :and maintenance employeesof the Company, including the watchman, but excluding supervisors,foremen, assistant foremen, timekeepers, draftsmen, guards, officejanitors, and clerical employees, constitute an appropriate unit.Theonly controversy with respect to the unit concerns the watchmen.The Company employs one, person classified by it as a watchman.The watchman patrols the Company's 'premises, punches keys, andwatches for fires.The watchman performs the customary duties of awatchman rather than those of a specialized plant-protection em-ployee.Accordingly, we shall include him in the unit.We find that all production and maintenance employees of theCompany, including the watchman, but excluding clerical employees,timekeepers, draftsmen, guards, office janitors, foremen, assistant fore-men, and any other supervisory employees who have authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an 'election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.'Neitherthe I.A.M nor the Molders presented any evidence of representation butrely upontheir contractas evidence of their interest in the instant proceeding.3 SeeMatterof Oregon Plywood Company,33 N. L R B. 1234 BUCKEYE TRACTION DITCHERCOMPANY163DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, -it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Buckeye Trac-tionDitcher Company, Findlay, Ohio, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Eighth Region, acting in thismatter as'agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andwho have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by UnitedConstructionWorkers,UnitedMine Workers of America, or byInternational Association of Machinists, Lodge 1194, A. F. L. andInternational Molders and Foundry Workers Union of North Amer-ica,Local #250, A. F. L. for the purposes of collective bargaining,or by neither.